20-10418-mew     Doc 658      Filed 07/02/20 Entered 07/09/20 14:59:52                 Main Document
                                          Pg 1 of 2




                                                                                QUINTON D. LUCAS
                                                                                     Mayor




July 1, 2020


The Honorable Judge Michael E. Wiles
U.S. Bankruptcy Court, Southern District of New York
One Bowling Green
New York, New York, 10004-1408


Re: The McClatchy Company


Dear Judge Wiles:

The decisions made in your court over the next month will have a profound effect on cities large
and small across the country. From Miami to Merced, Sacramento to Biloxi, 30 communities
rely on McClatchy for local news—the Kansas City community being one of them.

Even as wages at local papers remain low, young journalists are still joining these McClatchy
newsrooms—including The Kansas City Star—in significant numbers. They are certainly not
motivated by money. They are motivated by their desire to tell the story of America, with all of
our progress and imperfections. Despite the challenges that come with this global pandemic, the
reporters at The Kansas City Star have been working tirelessly to keep up with COVID-19
numbers, protests, and violent crime in our city. We cannot stress enough how essential their
reporting is to our community.

Deciding the fate of a newspaper company in Chapter 11 is about so much more than creditors
and shareholders; it’s about readers. As the mayor of a McClatchy city, I would urge you to
choose a steward for this company that would build on the journalistic traditions of two of the
most storied names in the business—McClatchy and Knight-Ridder—rather than degrade them.

The good news for a responsible owner is they won’t have to do it alone. Journalism-focused
philanthropy has nearly quadrupled since 2009. Thirty journalists in McClatchy newsrooms
around the country are fellows funded by Report for America, including three in our local
newsroom, who have traveled to Kansas City from all corners of the country to focus on gun


                          City Hall, 414 East 12th St., Kansas City, MO 64106
                                         Office: (816) 513-3500
                                         MayorQ@KCMO.org
20-10418-mew      Doc 658     Filed 07/02/20 Entered 07/09/20 14:59:52          Main Document
                                          Pg 2 of 2



violence throughout the state of Missouri—perhaps the most pressing issue in the urban centers
of our state.

McClatchy newspapers inform the heart of America. Their role is no less important than that of
the journalistic giants, who can survive on a national base of digital subscriptions but cannot
effectively cover local communities. I would urge you to choose the best possible steward to take
on this important responsibility.


                                         Very truly yours,




                                         Quinton D. Lucas




                          City Hall, 414 East 12th St., Kansas City, MO 64106
                                         Office: (816) 513-3500
                                         MayorQ@KCMO.org
